Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 1/10/2020 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-140069 filed on 07/19/2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/10/2020 was filed with the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-5, 8-13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2010/0021142) in view of Yoon et al (US 2016/0205427) 
8.	Regarding independent claim 1, Masaki Minami, herein after Minami, teaches an information processing device (Minami para0001 teaches device that processes the information using processor), comprising:
an output control unit that controls (Minami para0160 fig25 output control unit 14 controls the output), on the basis of a gathered operation history of a device (Minami abstract where the storage unit stores the header information of the picture/scene per para 0119 of a moving picture using storage control unit 130/131 as a history of the device), and a communication unit that receives feedback input by a judge regarding the reproduced scene thus output (Minami para0025 where  a detection unit configured to detect an end of header information in a picture and an end of compressed image data in the picture; a judgment unit configured to whether or not a current picture and a picture immediately after the current picture each belong to a different stream, the current picture and the picture being determined by the determination unit; and an adding unit configured to add: a mark indicating a change of channel to the detected end of the header information stored in the header information storage unit);
But Minami further does not clearly teach an output of a reproduced scene pertaining to a behavior which the device has executed on the basis of context information.
However, Seung-il Yoon, herein after Yoon (US2016/0205427), teaches an output of a reproduced scene pertaining to a behavior which the device has executed on the basis of context information (Yoon para0012 where the processor configured to transmit and display a content reproduction signal for a predetermined content based on context information).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified moving picture decoding device of Minami et al with concept of using user terminal apparatus system and control method of Yoon et al. The motivation for doing so would be to have predictably and advantageously provided reproduced scene on the basis of the context information and produce an output from the device (Yoon para0012). Therefore, it would have been obvious to combine Minami et al with Yoon et al to obtain the invention as specified in claim 1.

9.    	Regarding claim 2, Minami et al in view of Yoon et al teaches the information processing device according to claim 1, wherein the output control unit controls the output of the reproduced scene in which the context information is reflected (Yoon para0012 where the processor configured to transmit and display a content reproduction signal for a predetermined content based on context information where in fig 2A item 110 is a communicator to control the reproduced scene with processor 130).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified moving picture decoding device of Minami et al with concept of using user terminal apparatus system and control method of Yoon et al. The motivation for doing so would be to have predictably and advantageously provided reproduced scene on the basis of the context information and produce an output from the device (Yoon para0012). Therefore, it would have been obvious to combine Minami et al with Yoon et al to obtain the invention as specified in claim 1.
10.    	Regarding claim 3, Minami et al in view of Yoon et al teaches the information processing device according to claim 1, wherein the operation history includes a history relating to behaviors by the device for which validity has been determined as low (Minami para010 where the fig2b the data are being decoded sequentially from the stored data so problem arises waiting period decoding period increases so it may be not have a header analysis correctly so validity is low).
Minami para010 where the fig2b the data are being decoded sequentially from the stored data so problem arises waiting period decoding period increases so it may be not have a header analysis correctly so low reliability).
12.    	Regarding claim 5, Minami et al in view of Yoon et al teaches the information processing device according to claim 1, wherein the output control unit controls an output, of the reproduced scene, which includes a behavior of the device and a behavior of a user of the device (Minami fig25 output control unit 14 control the output of the decoding device of the streaming input data on the display device 15-16).
13. 	Regarding claim 8, Minami et al in view of Yoon et al teaches the information processing device according to claim 1, 10wherein the context information includes at least user context-related information pertaining to a user for the behavior executed by the device (Yoon para0012 where the processor configured to transmit and display a content reproduction signal for a predetermined content based on context information is of the system/device).  
14. 	Regarding claim 9, Minami et al in view of Yoon et al teaches the information processing device according to claim 8, 15wherein the user context includes at least any of an action, state, or attribute of the user (Yoon para0007 where the device/apparatus includes the user taste or history of the of usage as an attribute of the user).  
para0012 where the processor configured to transmit and display a content reproduction signal for a predetermined content based on context information is of the system/device used by the user).  
16. 	Regarding claim 11, Minami et al in view of Yoon et al teaches the information processing device according to claim 1, wherein the operation history is a history relating to 25an interaction between the device and the user of the device, and wherein the output control unit controls the output of the reproduced scene pertaining to the interaction (Yoon para0060 where the server 300 may communicate with the user terminal apparatus 100 and/or the display apparatus 200, and retrieve additional information based on context information of the display apparatus 200 received from the user terminal 100 and provide the additional information to the user terminal apparatus 100.).  
3017. 	Regarding claim 12,	Minami et al in view of Yoon et al teaches the information processing device according to any of claim 11, wherein the context information includes chronological information pertaining to the interaction, and  52 wherein the output control unit controls the output of the reproduced scene in which the chronological information is reflected (Minami  para0024 where a header analysis and a decoding process until the end marks are sequentially read from the header information storage unit and the compressed image storage unit.  This allows a processing load to be reduced and a processing efficiency to be improved).  
518. 	Regarding claim 13, Minami et al in view of Yoon et al teaches the information processing device according to claim 11, wherein the interaction is a speech interaction including utterances by the user and speech utterances by the device (Minami para0168 where the device can be a mobile phone which can interact by user utterance and response from the device using speaker of the device/mobile phone).    
19. 	Regarding claim 17, Minami et al in view of Yoon et al teaches the information processing device according to claim 1, wherein the output control unit determines the validity or reliability of the behavior by the device (Minami para010 where the fig2b the data are being decoded sequentially from the stored data so problem arises waiting period decoding period increases so it may be not have a header analysis correctly so low reliability).  
20.	Regarding claim 18, the arguments are analogues to claim1, are applicable and is rejected, where the encoding unit 120 as a CPU is a communication unit that receives the first buffer of the scene and user terminal 100 of Yoon can play back the scene.
21.	Regarding claim 19, the arguments are analogues to claim18, are applicable and is rejected, where the encoding unit 120 as a CPU is a communication unit that receives the first buffer of the scene and user terminal 100 of Yoon can play back the scene.
22.	Regarding claim 20, the arguments are analogues to claim18, are applicable and is rejected, where the encoding unit 120 as a CPU is a communication unit that .
	
	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2010/0021142) in view of Yoon et al (US 2016/0205427) in further view of Makoto Murata (US 2007/0274596).

23. 	Regarding claim 14, Minami et al in view of Yoon et al teaches the information processing device according to claim 1, wherein the output control unit outputs the reproduced scene obtained by converting the behavior by the device or at least a portion of the context information to different 15content with the same granularity (Murata image processing apparatus/device outputs the scene with same granularity of the same scene para0108). 
	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified moving picture decoding device of Minami et al with concept of using user terminal apparatus system and control method of Yoon et al and using concept of image processing apparatus, method and program of Murata et al. The motivation for doing so would be to have predictably and advantageously provided reproduced scene on the basis of the context information and produce an output from the device with same granularity for clear images (Murata para0108). Therefore, it would have been obvious to combine Minami et al with Yoon et al and further combined with Murata et al to obtain the invention as specified in claim 14.
 
Murata para0108 0122 where the user sets the granularity of the scene so it remains the same). 
	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified moving picture decoding device of Minami et al with concept of using user terminal apparatus system and control method of Yoon et al and using concept of image processing apparatus, method and program of Murata et al. The motivation for doing so would be to have predictably and advantageously provided reproduced scene on the basis of the context information and produce an output from the device with same granularity for clear images (Murata para0108). Therefore, it would have been obvious to combine Minami et al with Yoon et al and further combined with Murata et al to obtain the invention as specified in claim 16.
25. 	Regarding claim 16, Minami et al in view of Yoon et al and in further view of Murata et al teaches the information processing device according to claim 1, wherein the output control unit outputs the reproduced scene to a terminal used by the judge who has been selected on the basis of a user attribute (Murata para0102 the scene is selected by the user and can be face, scene group scene etc as user selection for outputting to the image processing apparatus).
	At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified moving picture decoding device of Minami et al with concept of using user terminal apparatus system and control method of Yoon et al and using concept of image processing apparatus, method and program of Murata et al. The motivation for doing so would be to have predictably and advantageously provided reproduced scene on the basis of the context information and produce an output from the device with same granularity for clear images (Murata para0102). Therefore, it would have been obvious to combine Minami et al with Yoon et al and further combined with Murata et al to obtain the invention as specified in claim 16.

CLAIM INTERPRETATION


26.	The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

Output Control Unit in claim 1-2, 5-7, 10-12, 14-16 and 17-18. 
Communication Unit in claim 1 and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

 A review of specification shows that  the following appears to be the corresponding structure described in the specification where the output control unit and communication unit is a server processing unit and performs the function of output control and communication.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
27	Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677